DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0378459; hereinafter Kim (as cited in applicant’s IDS filed 28 July 2021), in view of Yanaba et al (US 2018/0338112; hereinafter Yanaba), and further in view of Bae et al (US 2018/0053462; hereinafter Bae (as cited in the aforementioned IDS)).
•	Regarding claim 1, Kim discloses an electroluminescence display apparatus (figures 1-3) comprising: 
a display panel including a pixel including a driving element and a light emitting device (figures 1-3); and 
a panel driving circuit (elements 12 and 13 in figure 1) supplying the pixel with a first data voltage for a display driving operation (¶ 34) and a display scan signal synchronized with the first ¶s 34 and 44-53).
However, Kim fails to disclose the additional details of the first vertical blank period and the details of a second vertical blank period.
	In the same field of endeavor, Yanaba discloses where:
a length of the first vertical blank period is fixed regardless of a variation of a frame frequency (“first fixed period” in ¶ 40), and 
a length of [a] second vertical blank period varies based on the variation of the frame frequency (“a blank signal for a variable period” in ¶ 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Yanaba, for the purpose of minimizing latency in a display system (¶s 3-5).  However, Yanaba also fails to disclose the additional details of the second vertical blank period.
	In the same field of endeavor, Bae discloses where the panel driving circuit maintaining the first data voltage in the pixel during a second vertical blank period succeeding the vertical active period (note the “recovery image” in figure 23 and ¶ 154).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim, as modified by Yanaba, according to the teachings of Bae, for the purpose of reducing the luminance variation between a sensing target line and a non-sensing target line during an image frame (¶ 154).
•	Regarding claims 2 and 3, Kim, in view of Yanaba and Bae, discloses everything claimed, as applied to claim 1.  However, Kim fails to disclose the additional details of the first vertical blank period.
	In the same field of endeavor, Yanaba discloses where:
Claim 2:	a length of the first vertical blank period is fixedly set based on a highest frame frequency within a predetermined range of a variable frame frequency (at least suggested by the term “fixed” in “first fixed period” in at least ¶ 40).
Claim 3:	the predetermined range of the variable frame frequency comprises a first frame frequency and a second frame frequency which is higher than the first frame note the difference between figures 3 and 4; where figure 4 has a higher frame rate than figure 3 due to the output blank signal between the first and second fixed periods), and 
	a length of the second vertical blank period in the first frame frequency is longer than a length of the second vertical blank period in the second frame frequency (inherent in the frame rates shown in figures 3 and 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Yanaba, for the purpose of minimizing latency in a display system (¶s 3-5).
•	Regarding claims 4 and 5, Kim, in view of Yanaba and Bae, discloses everything claimed, as applied to claim 1.  Additionally, Kim discloses where:
Claim 4:	the electroluminescence display apparatus further comprises: 
	a sensing circuit sensing an electrical characteristic of the driving element in a sensing period which is in the first vertical blank period (figure 9 and ¶s 72-79). 
Claim 5:	the panel driving circuit supplies the pixel with a second data voltage for a sensing driving operation and a sensing scan signal synchronized with the second data voltage in the sensing period (¶ 99), and 
	during the sensing period, the driving element operates based on the second data voltage, and the light emitting device does not emit light (¶ 102).
•	Regarding claims 6-9, Kim, in view of Yanaba and Bae, discloses everything claimed, as applied to claim 4.  However, Kim, in view of Yanaba, fails to disclose the details of a luminance recovery period.
	In the same field of endeavor, Bae discloses where:
Claim 6:	a luminance recovery period is between an end time of the sensing period and a generating time of the display scan signal (figures 23 and 24 and ¶ 154), and 
	the panel driving circuit supplies the pixel with a third data voltage and a luminance recovery scan signal synchronized with the third data voltage in the luminance recovery period (¶s 154 and 157-159). 
Claim 7:	the third data voltage differs from the first data voltage (figure 24 and ¶ 157-159).
¶ 136).
Claim 9:	the pixel is included in one of a plurality of pixel group lines to which the display scan signal is sequentially supplied (¶ 156), 
	in the same frame, a length of the luminance recovery period is longer in a second pixel group line than in a first pixel group line (figure 24), and 
	a supply order of the display scan signal is earlier in the first pixel group line than in the second pixel group line (figure 17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim, as modified by Yanaba, according to the teachings of Bae, for the purpose of reducing the luminance variation between a sensing target line and a non-sensing target line during an image frame (¶ 154).

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 10, where “a compensation gain of when the pixel is included in the first pixel group line is greater than a compensation gain of when the pixel is included in the second pixel group line”, in combination with all limitations in the claims from which it depends.
b.	In claim 11, where “a length of the luminance recovery period corresponding to the same pixel group line is constant regardless of the variation of the frame frequency”, in combination with all limitations in the claims from which it depends.
c.	Claims 12-15 are objected to based on their dependence from claim 11.
an interval between a rising edge of the second scan signal and a rising edge of the third scan signal is the same in the first frame and the second frame” (i.e. a constant luminance recovery interval), in combination with all the remaining limitations in the claim.
e.	Claims 17-21 are allowed based on their dependence from claim 16.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Nakano et al (US 2011/0157244) disclose fixed light emission time periods following variable light emission periods (see at least figure 6 and ¶s 90 and 91), but do not disclose the aforementioned limitations.
b.	Tani et al (US 2016/0351095) disclose appending recovery periods following sensing periods (see at least ¶ 163), but do not disclose the aforementioned limitations.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        03/12/2022